FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 25, 2020

                                     No. 04-20-00129-CV

                                      Guangcun HUANG,
                                          Appellant
                                              v.
                                       Linman CHANG,
                                           Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-12481
                           Honorable Peter Sakai, Judge Presiding


                                        ORDER

      Appellant’s third motion for an extension to file the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court